Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species “i” (the first embodiment shown in Figs. 3-4 and including claims 1-9, 15-17, 20-23 and 25 in the reply filed on 12/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

DETAILED ACTION 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 15-17, 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No. US 2016/0322370 A1), herein Lee, in view of Schulze et al. (Pub. No. US 2015/0162411 A1), herein Schulze.
Regarding claim 1, Lee discloses a semiconductor device, comprising: a gate structure “G/111” disposed on a substrate, the gate structure having a first sidewall and a second sidewall facing the first sidewall; a first impurity region 101D2 disposed within an upper portion of the substrate, the first impurity region being spaced apart from the first sidewall; a third impurity region 101S2 disposed within the upper portion of the substrate, the third impurity region being spaced apart from the second sidewall; a first trench “IA-101D1” disposed within the 
Lee does not specifically say the first trench being spaced apart from the first sidewall.
However, in the same field of endeavor, Schulze teaches a semiconductor power component with trench cell, comprising: a gate structure “Gate” disposed on a substrate, the gate structure having a first sidewall and a second sidewall facing the first sidewall; a first trench disposed within the substrate between the first sidewall and the first impurity region “Source”, wherein the first trench being spaced apart from the first sidewall to minimize the source-drain capacity and to optimize short switching intervals (Schulze: Figs. 15A-15H and paragraphs [0004]-[0006]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Lee by having the first trench being spaced apart from the first sidewall, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 2, Lee in view of Schulze teaches the semiconductor device of claim 1, further comprising a second impurity region 101D1 formed within the substrate between the first sidewall and the first impurity region, the second impurity region being connected to the first impurity regions (Lee; Figs. 3B-4G and paragraphs [0034]-[0066]).   
Regarding claim 3, Lee in view of Schulze teaches the semiconductor device of claim 2, wherein the second impurity region is formed along a surface of the substrate contacting the first barrier insulation pattern (Lee; Figs. 3B-4G and paragraphs [0034]-[0066]).   
Regarding claim 4, Lee in view of Schulze teaches the semiconductor device of claim 2, further comprising a fourth impurity region “101S1” formed within the substrate, between the second sidewall and the third impurity region, the fourth impurity region being connected to the third impurity regions (Lee; Figs. 3B-4G and paragraphs [0034]-[0066]).   
Regarding claim 5, Lee in view of Schulze teaches the semiconductor device of claim 4, wherein impurity concentrations of the first and third impurity regions are higher than impurity concentrations of the second and fourth impurity regions (Lee; Figs. 3B-4G and paragraph [0045]).   
Regarding claim 6, Lee in view of Schulze teaches the semiconductor device of claim 4, wherein the first, second, third and fourth impurity regions are all doped with impurities having a same conductivity type (Lee; Figs. 3B-4G and paragraph [0047]).   
Regarding claim 7, Lee in view of Schulze teaches the semiconductor device of claim 1, further comprising: a second trench “IA-101S1” disposed within the substrate between the second sidewall and the third impurity region, the second trench being spaced apart from the second sidewall: and a second barrier insulation pattern disposed in the second trench (Lee; Figs. 3B-4G and paragraphs [0034]-[0066]).    
Regarding claim 8, Lee in view of Schulze teaches the semiconductor device of claim 7, further comprising a fourth impurity region disposed within the substrate, between the second sidewall and the third impurity region, wherein the fourth impurity region is formed along the substrate under the surface of the second barrier insulation pattern, and the fourth impurity region is connected to the third impurity region (Lee; Figs. 3B-4G and paragraphs [0034]-[0066]).    
Regarding claim 9, Lee in view of Schulze teaches the semiconductor device of claim 7, wherein a distance between the first sidewall and the first trench is the same as a distance between the second sidewall and the second trench (Lee; Figs. 3B-4G and paragraphs [0034]-[0066] and Schulze: Figs. 15A-15H and paragraphs [0004]-[0006]).  
Regarding claim 15, Lee in view of Schulze teaches the semiconductor device of claim 1. wherein an upper surface of the substrate between the second sidewall and the third impurity region is flat (Lee; Figs. 3B-4G and paragraphs [0034]-[0066] and Schulze: Figs. 15A-15H and paragraphs [0004]-[0006]).  
Regarding claim 16, Lee in view of Schulze teaches the semiconductor device of claim 1, wherein the gate structure includes a gate insulation pattern 105 and a gate pattern “G” stacked on the gate insulation pattern (Lee; Figs. 3B-4G and paragraphs [0039]-[0040] and Schulze: Figs. 15A-15H and paragraphs [0004]-[0006]).  
Regarding claim 17, Lee in view of Schulze teaches the semiconductor device of claim 1, wherein the substrate further includes an isolation pattern “IB”, and the first impurity region and/or third impurity region contacts the isolation 
Regarding claim 20, the applicant is referred to the rejections applied to claims 1 and 3 above.
Regarding claim 21, Lee in view of Schulze teaches the semiconductor device of claim 20, wherein the fourth impurity region is formed at an upper flat portion of the substrate between the second sidewall of the gate structure and the third impurity region (Lee; Figs. 3B-4G and paragraphs [0036]-[0040] and Schulze: Figs. 15A-15H and paragraphs [0004]-[0006]).  
Regarding claim 22, Lee in view of Schulze teaches the semiconductor device of claim 20, further comprising a second trench formed within the substrate between the second sidewall and the third impurity region, wherein the second trench is spaced apart from the second sidewall (Lee; Figs. 3B-4G and paragraphs [0036]-[0040] and Schulze: Figs. 15A-15H and paragraphs [0004]-[0006]).  
Regarding claim 23, Lee in view of Schulze teaches the semiconductor device of claim 22, further comprising a second barrier insulation pattern disposed in the second trench, wherein the fourth impurity region is formed along the surface of the substrate contacting the surface of the second barrier insulation pattern (Lee; Figs. 3B-4G and paragraphs [0036]-[0040] and Schulze: Figs. 15A-15H and paragraphs [0004]-[0006]).  
Regarding claim 25, Lee discloses a semiconductor device, comprising: a gate structure “G” formed on the substrate; a first impurity region 101D2 formed 
Lee does not specifically say t wherein the first barrier insulation pattern is spaced apart from the first side wall.
However, in the same field of endeavor, Schulze teaches a semiconductor power component with trench cell, comprising: a gate structure “Gate” disposed on a substrate, the gate structure having a first sidewall and a second sidewall facing the first sidewall; a first trench disposed within the substrate between the first sidewall and the first impurity region “Source”, wherein the first barrier 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Lee by having the first trench being spaced apart from the first sidewall, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


March 12, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813